 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDViking Body Repair,Inc.andGaragemen,Repairmen,Maintenance and Machine Warehousemen, Local974, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 18-CA-2916March 31, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDKENNEDYOn December 2, 1970, Trial Examiner James M.Fitzpatrick issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errror was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Trial Examiner- Upon chargesfiledFebruary 4, 1970 by Garagemen, Repairmen,Maintenance and Machine Warehousemen, Local 974,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein called theUnion), the General Counsel of the National LaborRelations Board, by the Regional Director for Region 18(Minneapolis,Minnesota), on June 17, 1970, issued aIThe complaint also alleged that the Respondent independentlyviolated Section 8(a)(I) of the Act by the conduct of its president RobertLysholm in telling its employees on various dates between July 30 andAugust 6, 1969, that Respondent would never deal with the Union andviolated Section 8(a) (3) and (1) by discharging Bruce Anderson on aboutcomplaint (which was amended on June 18) against VikingBody Repair, Inc. (herein called Viking or Respondent).The complaint alleged, and the Respondent's answertheretodenied, that Respondent discharged DouglasRoiger and Richard Jensen on January 30, 1970, inviolation of Section 8(a)(3) and (1) of the Act, and sinceabout August 6, 1969, has failed and refused to bargainwith the Union in violation of Section 8(a)(5) and (1) of theAct I This case was tried before me at Minneapolis,Minnesota on September 1, 2, and 3, 1970.Upon the entire record, my observation of the witnesses,and consideration of the briefs filed by the General Counseland the Respondent, I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTViking, which has been in business since August 1968, is aMinnesota corporation engaged at Bloomington, Minneso-ta, in the repair of automobile and truck bodies at retail andwholesale. During 1969 it sold at wholesale products andservices valued at over $50,000 to customers each of whichannually either buys or sells across state lines products andservices valued at over $50,000.Robert Lysholm, Viking's president, is actively in chargeof the business. Two foreman are now employed, one tosupervise work on automobiles, the other on trucks.Respondent admits that a bargaining unit consisting ofall its production and maintenance employees, includingrepairmen, painters, and runners at its Bloomington,Minnesota, location, and excluding office clerical employ-ees, temporary and casual employees, guards and supervi-sors as defined in the Act, constitutes an appropriate unitfor purposes of collective bargaining.11THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization which admits tomembership employees of Viking, among others.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues presented are first whether Respondent indischarging employees Douglas Roiger and Richard Jensenon January 30, 1970, did so because they signed cardsapplying for membership in the Union and supported theUnion, contrary to the proscriptions of Section 8(a)(3) and(1) of the Act. A second issue is whether Respondent infailing to respond to the Union's request for recognition onAugust 6, 1969, and thereafterrefusingto recognize theUnion thereby violated Section 8(a)(5) and (1) of the Act.Further issues are whether evidence of conduct which wasthe subject of previous 8(a) (1) and (3) charges which weresettled between the General Counsel and Respondent, theterms of the settlement having been complied with byAugust 6, 1969 At the hearing herein the General Counsel orally advisedhewas not contending in this proceeding that such conduct violatedSection 8(a)(1) and(3),but was relying on the asserted conduct for thepurposes of justifying a remedy for the alleged violations of Section 8(a)(5)189 NLRB No. 65 VIKING BODY REPAIR, INC.Respondent, is admissible on the issues of whether therefusal to recognize was unlawful and whether, assuming aviolation of Section 8(a)(5) is established, a fair election isimpossible and an order requiring Respondent to recognizeand bargain with the Union is appropriate.B.The Initial Union OrganizingIConditions prior to organizing activityFrom the inception of its operations Viking has employedsome employees who previously had worked in unionshops. From time to time additional employees with unionbackgrounds have been hired. Thus in November 1968Bruce Anderson, who had previously worked in unionshops, was hired. He was discharged August 4, 1969. Theasserted reasons for this discharge are treated hereinafter,but in that regard, as early as May 1969 Viking's presidentLysholm began collecting job sheets on work done byAnderson which following completion had been returned tothe shop because the work had been poorly performed.From the beginning Viking paid its bodymen, painters,and mechanic on a 50-50 basis; that is, the employeereceived one-half of the amount charged the customer forlabor performed on each job. They also were guaranteed aminimum wage equal to that provided for in the Union'scontracts with unionized body shops. Other employees,such as painters' helpers and runners, were paid a straighthourly wage. In addition Viking paid part of the cost ofhospitalization for all employees. At some time in 1969prior to the advent of union organizing Viking presidentLysholm suggested to the employees that in the future anemployee profit-sharing plan be instituted in lieu of havinga union According to the credited testimony of employeeLawrence Seldon, Lysholm said, "Instead of union, we aregoing to introduce a profit-sharing plan that will greatlyoutweigh the benefits that you would have with the Union."The precise time of this statement is not clear from therecord, but it was before the union organizing began.Nothing was said by management on the subject betweenJuly 30 and August 6, 1969.2.Union ActivityAbout July 1969 some of the employees, includingAnderson, began discussing among themselves the possibil-ityof having the Union represent them To further thematter Anderson telephoned the union hall with the resultthat a union representative, John Robertus, met with theseemployees at Viking and set up a general organizingmeeting for July 30, 1969, at the union hall.Prior to this meeting one of the interested employees,Dean Hitchcock, according to his credited testimony,approached Viking president Lysholm and advised himthat most of the employees were dissatisfied with companypolicies; that if things did not change they were going to tryto get the Union in and see if they could get a square shakeTo this Lysholm replied that the Union would come intothe shop over his dead body and he would close the doors1Anderson had chronic financial difficulties as well as healthproblemsLysholm hadloaned him $300 on two separate occasions of483first before they ever entered the shop. He then stomped offin a huff.At the July 30 union meeting, attended by eight or nineViking employees, union representative Robertus explainedthe benefits of union representation to the group andpassed out blank union authorization cards. The cards weresingle purpose and unambiguous in language. The follow-ing printed words appeared in boldface type, at the top ofthe cards: "Authorization for representation under theNational Labor Relations Act." The text which followedread: "I hereby authorize Local 974 of the InternationalBrotherhood of Teamsters to represent me on all matterspertaining to wages, hours and working conditions." Thebalance, of the face consisted of blanks to be filled out,including the employee's signature. According to thecredited testimony of Robertus, he told the assembledemployees that their signature on the cards "merelyindicated an interest among the people as to whether or notthey wanted a union. They were told that a request forrecognition would be made on the employer, and if suchrecognition demands were denied then an election wouldbe forthcoming." His remarks were in accordance with hisstandard format in addressing employees during organiz-ing.Following the meeting, while Richard Jensen was atViking's shop waiting for a ride home, Viking presidentLysholm asked him what they were doing over there, andwhen Jensen replied they were just checking on unionbenefits, Lysholm angrily stated he was not going to haveany union in the shop, and that if he had one he would closethe doors.While at the July 30 meeting five employees, RichardJensen, Bruce Anderson, Dean Hitchcock, Ralph Higgins,and Lawrence Seldon, gave the Union signed authorizationcardsOthers took cards away with them and Higgins tooka supply of blank cards which he subsequently distributedamong employees at Viking's shop, explaining when he didso that if enough signed they would be entitled to anelection. Some of the cards so distributed were later signedand returned to Higgins by August 6. The employees whoreturned signed cards to Higgins, who I find was acting onbehalf of the Union, included Norman Bute, RogerThompson, Merlin Hayden, and Gerald Nelson. As ofAugust 6 there were nine authorization cards signed andcollected on behalf of the Union. However, before August 6Seldon told Higgins he had a long talk with Viking'spresident and was sorry he had signed a card. Higgins alsoknew Bute had changed his mind but was not sure whetherthis was before or after August 6.In the interim, however, Anderson was discharged onAugust 4, his last day of work being August 6. As notedabove, Lysholm had since May been saving data onunsatisfactorywork performed by Anderson. All thebodymen made minor mistakes, but Anderson was uniqueinmaking numerous larger errors. According to Lysholmhe planned to fire him a week earlier but was diverted byanother matter. He thought he should have fired him longbefore but felt sorry for him.2 He denied that union activityaffected his decision, but he also admitted that he knewwhich $200 remained unpaid at the time of discharge and still remainedunpaid at the time of hearing 484DECISIONS OF NATIONALLABOR RELATIONS BOARDAnderson had called the Union and that this had made himmad. He told him, "Bruce, I understand you want to workin a union shop. I am going to make it easy for you. Thereare a lot of them in town. You are through." According toLysholm, Anderson then asked if he was being firedbecause someone had accused him of stealing, but Lysholmdenied that was the case, saying that he had a dozen goodreasons and that Anderson would save himself a lot ofembarrassment if he just left. According to Anderson heasked if he was being fired because of the Union, andLysholm said, "That, among other things." And whenAnderson asked him what other things Lysholm replied,"Well, we are missing a lot of tools and equipment and Ihave been warned about you." In fact tools were missingfrom the shop and whether or not Lysholm accusedAnderson of taking them, he as well as the other employeessuspected Anderson of being responsible. To the extentthere is any essential conflict between these versions, Icredit Anderson.C. The Events of August 6Anderson finished up on the job he was working on thefollowing day, August 5. The next morning, August 6, hereported for work and asked the foreman to assign him ajob. But the foreman replied that he understood he wasfired and he would have to talk to president Lysholm.Anderson then talked again with Lysholm who confirmedthathewas fired, saying, according to the creditedtestimony of Anderson, that he would not have a union inthe shop, and, "I loaned you money when you needed it,you go around, then you turn around and call the Union onme." 3 Upon learning that his discharge was irrevocable,Anderson immediately stepped next door to another bodyshop (Teigen's) where he was hired starting the next daywith no interruption in wages.After lining up the new job at Teigen's and prior to hisdeparture on August 6, Anderson's toolbox, with hisconsent, was inspected by fellow employee Norman Bute.This inspection turned up a company-owned power toolknown as a Porta Power, which had been missing from itsaccustomed place on a shelf in the shop for about 10 days.Anderson testified credibly that he did not really know howit got there. In any case the discovery of the Company toolin his box could have had no effect on his employmentstatus since he had already been discharged.The parties have stipulated that as of August 6 theappropriate bargaining unit consited of 17 employees? Asnoted above, by August 6 the Union had nine authorizationcards in the hands of its business representative or ofHiggins, acting on behalf of the Union. Based on theseauthorization cards, the Umon on August 6 sent Viking atelegram asserting that it represented a majority of theemployees and requesting recognition as their bargainingagent. The text of the telegraph message was telephoned toViking on August 6. A copy was delivered on August 7.Viking made no reply at that time to this demand.3On advice of counsel Lysholm did not thereafter mention the Unionto the employees4The employees in the unit on August 6 were Bruce Anderson, FloydBlackstad,Norman Bute,Neal Ericson,Merlin Hayden,Ralph Higgins,Dean Hitchcock, Richard Jensen, Day Leicht, Duane Lysholm, MynerOn August 6 the Union also filed with the Board apetition seeking an election (Case 18-RC-8023), andsimultaneously filed unfair labor practice charges (Case18-CA-2821) alleging violations by Viking of Section8(a)(1) and (3) of the Act which had the effect of blockingfurther processing of the election petition. The charges werebased on the alleged discriminatory discharge of Andersonand remarks made by Viking president Lysholm.After the shop closed for the day on August 6, three of theemployees, Seldon, Bute, and Blomberg, while sitting in thelunchroom having coffee, discussed among themselves theunion situation including the fact that Seldon and Bute hadsigned union authorization cards. They concluded this hadbeen a mistake. Bute's reasoning was that he had nothing togain from the Union because the 7 to 8 years he already hadspent operating his own body shop would not count as timeunder the union retirement plan. Seldon felt that since theywere all working to get the business on its feet, the time wasnot appropriate for introduction of the Union.WithBlomberg's help they drafted what seemed to themappropriate language purporting to revoke their authoriza-tions for the Union to represent them. Copies of the draftwere then typed by a Company secretary in the Companyoffice, who for some unexplained reason was present at thattime. Seldon and Bute each signed one. Their signatureswere witnessed by Blomberg and James R. Vetsch, a Vikingforeman. Seldon testified that he gave his revocation toeither Blomberg or Bute for the purpose of delivery to theUnion. Bute testified that they were given to Respondent.The revocations were in fact deposited in the Companyoffice and were never delivered to the Union. Although thecircumstances surrounding the execution of these revoca-tions is suspicious, especially since they came shortly afterAnderson's discharge, there is insufficient evidence toestablish that the Respondent instigated or arranged them.Bute and Seldon, the only witnesses who testified about thecircumstances, both denied that management interfered inany way. Bute was a disinterested witness who at the timeof hearing was no longer a Viking employee. The weight ofthe evidence does establish that Seldon and Bute intendedthereby to recind their authorizations for the Umon torepresent them.D. The Denial of RecognitionAbout mid-August, a week or 10 days after the Union'sinitial request for recognition, union representative Rober-tus, not having heard from Viking, renewed the request forrecognition in a telephone conversation with Viking'sattorney. The attorney denied recognition and suggestedinstead that a Board election be held. Again, a week or twolater in another telephone conversation with Viking'sattorney, Robertus renewed the request a second time andwas again denied, the Company attorney again suggestedthat an election be held. Robertus rejected the idea of theelection on the ground that the Union's majority had beendestroyed and a fair election made impossible by CompanyLysholm,WilliamNubson,Lawrence Seldon, John Kunkel, GeraldNelson, Roger Thompson,and James Blomberg Subsequently four ofthese,Bute,Hayden,Hitchcock, and Nelson, voluntarily leftViking'semployAccording to Higgins,somemonth-to-month turnover inemployees is normal for the business VIKING BODY REPAIR, INC.485unfair labor practices, an assertion which Viking's attorneydenied.From time to time following their first conversationViking's attorney asked Robertus to indicate the number ofsigned cards he had and the names of the signers. Robertusdeclined to answer. Conversely, Company informationregarding employees not wishing to belong to the Unionwas not disclosed to the Union. The record does notestablishthatthecards themselveswere shown toRespondent or to a disinterested third party.Around this same time, a couple of weeks or a monthafter August 6, Viking management met with the employeesto explain its proposed future profit-sharing plan. By thetime of the hearing herein such a plan was actually in effectalthough the record does not disclose precisely when it wasinaugurated.E.TheSettlementOn November 4, 1969 Vikingexecuted a settlementagreement with the Board's regional office covering the8(a)(1) and (3) charges in Case 18-CA-282 1. On November20 the Regional Director approved the settlement. Itrequired that Viking offer Anderson reinstatement, postappropiiate notices and comply with the terms thereof. TheUnion did not join in the settlement, but neither did itrequest a review of the settlement by the General Counselpursuant to Section 102.19 of the Board's Rules andRegulations. Following approval of the settlement Vikingin compliance therewith offered reinstatement to Ander-son, which he declined,and posted the required notices.The concluding provision of the settlement provides asfollows: "Contingent upon compliance with the terms andprovisions hereof, no further action shall be taken in theabovecase."The settlementagreement remains in effectand has not been set aside.On cross-examination union representative Robertusagreed with counsel and he understood that the settlementincluded the holding of an election after the notices wereposted.Following the posting of notices Respondentrequested him to go forward with an election but herefused. This refusal "far preceded" the later discharges ofRoiger and Jensen on January 30, 1970.F.TheNew ForemanAbout December 15, 1969, Viking employed a newforeman,James Chaffee, to supervise the work in its truckbody shop. Chaffee immediately set about familiarizinghimself with the work in the shop and the efforts of theemployees under him. After doing so he concluded that twoemployees,Douglas Rotger,a painter's helper and runner,and Richard Jensen,the mechanic, were incompetent andshould be discharged. He discussed his conclusion withpresidentLysholm who indicated to him it was hisresponsibility and he should do what he thought best. Thisoccurred around early or mid-January 1970.G. Renewed Union OrganizingFromtime to timeRobertus appeared at Viking's shop toIdo not view tardiness as a serious matter since shop practice was laxin this regardtalkwith employees.There was no management interfer-ence with such union activities.In January 1970 theemployees again began discussing the possibility of unionrepresentation.With company acquiescence Robertus metwith the employees in the company lunchroom on January22.All employees were present including two brothers ofpresidentLysholm.Following the meeting union authoriza-tion cards were made available to the employees.Roigerand Jensenbothsigned cards.There is no specific evidencethat management knew that either individual had signed acard.Both Chaffee and president Lysholm denied theyknew.On the other hand less than 20 employees wereemployed in the entire shop and at the January 22 meetingthey openly discussed their views pro and con the Union sothat the views of the various employees was generalknowledge in the shop. Chaffee was aware there was unionactivity in the shop, although he denied knowledge of theJanuary 22 meeting which was in another building.President Lysholm knew cards were signed but deniedknowing who had signed.In the light of these circum-stances,particularly the presence of two brothers ofViking'spresidentat the union meeting held in thecompany lunchroom with company permission,I find thatRespondent had knowledge of the union activities of theemployees, including Roiger and Jensen.The day following themeeting,January 23, employeesSeldon and Nelson approached president Lysholm andasked for more definite information on the proposed profitsharing plan which at that point was not yet in effect, sotheycould make up their minds about having a union.H. TheDischargeof Roigerand JensenOn January 30, Chaffee, with the approval of presidentLysholm,discharged Roiger and Jensen.Roiger had been hired about September 8, 1969 as apainter's helper and as a runner to perform errands in thecompany truck.He testified that the reason given byChaffee when he fired him was that he was not doing hisjob. From his own testimony it is clear that he was arelatively inexperienced employee,that he was tardy orabsent on a number of occasions, that it was not unsual forhim to have a hangover from drinking,and that onoccasion,when out in the company truck doing errands, hewas slow in returning.However during the week before hisdischarge, according to him, he had beenat work every day.He denied being reprimanded for absences or tardiness. Inhis testimony Chaffee characterized Roiger as absolutelyirresponsible and absentminded,as well as tardy,5 absentfrom assigned work duties without good excuse andincompetent in his work as a painter's helper to the pointwhere on occasion his work had to be redone by othersbecause of complaints from the painters.Chaffee alsotestified he warned Roiger a number of times that he wastaking too much time on company errands and also that hewas not properly performing his duties as a painter's helper.I credit this testimony of Chaffee, who was corroborated byLysholm.His conclusion was that Roiger was costing theCompany money. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to Jensen, Chaffee testified credibly that he let him gofor many reasons, that he did nothing right although he hadample opportunity to prove himself, and that his incompe-tence had cost the Company a great deal of moneyincluding the expense of sending mechanical work to othershops after Jensen had fouled it up. He testified that priorto January 22 and about 2 weeks before he terminated himon January 30, he warned him about his bad work. Fellowemployees Bute and Seldon corroborated Chaffee. Butecharacterized Jensen as sloppy in his work and notthorough. Seldon said he was slow and sloppy.Jensen testified that when Chaffee fired him he sent himto see president Lysholm who told him he had charged toomuch time on the last job he had done and that he wasfired. Jensen admitted on the stand that he was a little slowon some jobs but then said he was never warned that hiswork was unsatisfactory. However, at a later point in histestimony he testified that during the summer of 1969foreman Vetsch complained to him that his work was slowPresident Lysholm testified credibly that with respect toRoiger he relied on Chaffee's judgment, that Chaffee hadcomplained to him about Roiger and he had twice toldChaffee to give him another chance, but that finally he toldhim to do whatever he thought right and Chaffee firedRoiger.As to Jensen the evidence is overwhelming that he wasincompetent. On his last two major jobs he charged anexcessive amount of time for labor to the point whereLysholm suspected him of padding the account. Lysholmtestified, and I find, that on the next to last job he warnedJensen for doing this and threatened to fire him if he did itagain. Jensen again charged a great deal of labor time to thelast big job, and he was thereafter fired. Lysholm was alsoconcerned with the safety hazard posed by Jensen's lack ofthoroughness in repairing such items as brakes.1.Current ProceedingsAs noted about the charges in the present matter werefiled by the Union on February 4, 1970.Not long after theywere filed employee Lawrence Seldon asked Robertus towithdraw the charges and cease further union organizinguntil the Company could get on its feet. Robertus rejectedthis request.The complaint was subsequently issued onJuly 17 (and amended June 18),following which the Unionon June 30 withdrew its petition for an election (Case18-RC-8023).Thiswithdrawalwas approved by theRegional Director on July 1.J.Discussion1.The discharges of Douglas Roiger and RichardJensenThe evidence establishes that because of the incompe-tence of Roiger and Jensen Viking had adequate groundsfor their discharge. The question remaining, however, iswhether this was the true reason or a mere pretext todisguise unlawful discrimination.Weighing in favor of the General Counsel's theory that6As indicated hereinafter I conclude that these events should beconsidered only for the limited purposes of establishing background andthe discharges were pretextual in nature is the evidence ofcompany knowledge of union activity in January 1970 andthe very suspicious timing of the discharges a few days afterthe union meeting. Of course president Lysholm andforeman Chaffee both denied that union activity hadanything to do with the discharges. Lysholm testified it wasmere coincidence that the two events occurred so closetogether, saying, "It just happened that way, that's all." Hisstatement is consistent with the lack of evidence of unionanimus around the time of the discharges. Apparently onadvice of counsel, starting with the Union's first request forrecognition back in August 1969, he carefully avoidedcommenting to the employees one way or the other aboutthe Union. The testimony of Robertus indicated that afterhe demanded recognition there was no company interfer-ence with his organizational activity. I note that the unionmeeting of January 22 was on company premises.The General Counsel reaches back many months earlierto the events of August 6 and before to find union animuson the part of the Company. For background purposes andin assessing Respondent's motive, I have considered theseevents, including the discharge of Bruce Anderson and theremarks of president Lysholm, even though most of themoccurred prior to August 5, 1969 (the commencement of the10(b) period for the present matter), and even though theywere the subject of a settlement of previous charges whichhas not been set aside. SeeLocal Lodge No. 1424, IAM v.N.L.R.B.,362 U.S. 411 (with respect to pre-10(b) events);Joseph's Landscaping Service,154 NLRB 1384, enfd. 389 F.2d 721 (C.A. 9) (with respect to conduct which has been thesubject of a settlement).6 From this prior conduct it is clearthat, until 5 months before the discharge of Roiger andJensen, Viking's president was firmly opposed to the Unioncoming into the shop. In addition, at that time and shortlybefore the Union's initial request for recognition, Ander-son, one of the original union supporters, was discharged.There is an obvious parallel between those events and thelaterdischarges of Roiger and Jensen which followedclosely on renewed employee interest in the Union.With that history and given the coincidence of the unionactivity in January with the discharges of Roiger andJensen, one might well infer that these later discharges weremotivated by a desire to discriminate even though othergrounds for discharge existed. However, there was onefurther element in the mix, namely the advent of a newforeman, Chaffee, on December 15. He was a new broom.Prior to his coming managerial permissiveness had put upwith the absenteeism and unsatisfactory performance ofRoiger and even much more so the longstanding incompe-tence of Jensen. Chaffee proposed the dismissal of Roigerand president Lysholm went along with him on it. Chaffeealso complained to Lysholm about Jensen, who was not sonew an employee, and his recommendation, plus the factthat Jensen on the last big job had in Lysholm's view againpadded the labor tab after having been warned for doing soon a previous large job, were the factors which influencedLysholm to concur in his dismissal. The advent of Chaffeegoes to explain the change in management's attitude towardJensen from one of permissiveness to one demandingmotivation VIKING BODY REPAIR, INCefficiency on the part of the employee. The same may besaid regarding Roiger. I view as inconsequential the factthat Roiger was not reprimanded during his last week ofemployment.Inbalancing the factors indicating discriminatorydischarge of Roiger and Jensen against those indicating thecontrary,Iconclude that they were not pretextual.Although the cases of Roiger and Jensen are not free fromdoubt, I conclude that the presence of Chaffee in thepicture tips the scales in favor of finding the dischargeslegitimate where, as here, the evidence of good cause for thedischarges is very substantial and there is no evidence ofunion animus reasonably close to the events. Accordingly, Iconclude that a preponderance of the evidence fails toestablish thatRoiger and Jensen were discriminatorilydischarged in violation of Section 8(a)(3) and (1) of the Actand I recommend that the allegations in the complaint soalleging be dismissed.2The refusal to bargainThe Union claims to have had, as of August 6, 1969,authorization cards from 9 of the 17 employees in the unit,including that of Bruce Anderson. As of the evening of thesame date the Company claims to have had in handrevocations of such authorizations from two card signers(which revocations were never communicated to the Unionalthough it knew in other ways of the defections).Respondent also takes the position that Anderson waslegitimately removed from the bargaining unit at the end ofthe day. The Union asked for recognition on August 6. Atthe time the Company remainedsilent inregard thereto andnot until a week or two later when the Union reiterated itsrequest did the Company refuse recognition. But althoughtheUnion asked for recognition on and after August 6,there is no evidence that it affirmatively demonstrated oroffered to demonstrate that it actually had a majority ofcards. It only asserted that it had them. Thus faced with ademand for recognition from a union which claimed torepresent a majority of its employees, Viking, instead ofgranting recognition, suggested that a Board election beheld to determine the representation question in accord-ance with the pending petition already filed by the Union.Regardless of subjective motivation Respondent couldlawfully take this position providedit isnot shown to havecommitted serious contemporaneous unfair labor practiceswhich tended to undermine the union majority and made afair election an unlikely possibility.N.L R.B. v. GisselPacking Co,395 U.S 575;Aaron Brothers,158 NLRB1077;Manner Chevrolet, Inc.,176 NLRB No. 32;UnitedBuckingham Freight Lines,168 NLRB 684. I conclude thaton the record properly before me no such unfair laborpractices are proved because the evidence which mightestablish the alleged violations of Section 8(a)(1) and (3) onand before August 6, 1969, should not be considered.''My reasons are first that Respondent's conduct indischargingBruceAnderson and the remarks by itspresident on and before August 6, 1969, were the subject of' In view of this disposition it is unnecessaryto determine whether theUnion represented a majority of the employeesSnap Out Binding &Folding, Inc,166NLRB 316,ShelbyWilliams of Tennessee, Inc,165NLRB 7374878(a) (1) and (3) charges which were settled betweenRespondent and the General Counsel. That settlement isstill viable, never havingbeen set aside.Although not an allparty settlement, the Union not joiningin it, the Union didnot appeal the Regional Director's approval thereof asallowed by the Board'sRulesand Regulations and shouldnotnow be heard to protest. It was the Union'sunderstanding,aswell asthe asserted understanding ofRespondent's counsel, that as part of the total deal a Boardelection would be held following compliance with the termsof thesettlement.Cf.TompkinsMotor Lines, Inc., 142NLRB 1, 3-4, reversed on other grounds 337 F.2d 325 (C.A.6).The General Counsel doesnot assertthat Viking has notcomplied with thesettlement.On the contrary at thehearing and in his brief heagreesthat the settlement hasbeen complied with. In these circumstances where theGeneral Counsel refusesto setaside thesettlement it seemsto me that he should be bound by the terms and spirit of thesettlementand Respondent, having given what was askedby way of compliance, should have what benefits, if any,flow therefrom. If Respondentmuststill litigate the essenceof thecauseof action settled, much of the consideration fortheagreementwillhave evaporated. Considering theadministrative importance of settlements as an alternativeto litigation in disposing of the Board's burgeoning unfairlabor practice case load,8 I conclude that as a matter ofpolicy the settlement here should not be circumventedexcept for the limited purposes of assessing motive andbackground for the presentcase.At the hearing I reservedruling on Respondent's objection to the receipt of evidenceof conduct covered by the settlement except for suchlimited purposes. I now sustain that objection.TompkinsMotor Lines, Inc., supra,fn. 8.This limitation of the backward look is consistent withestablished Board practice in considering evidence relatingto objections to an election. Thus in the present matter, ifan election had been held and thereafter objections filedthereto, conduct prior to August 6, 1969, the date on whichthe election petition was filed, would not be considered indetermining whether the election should be set aside and anew election held.Further I note thateventsprior to August 5, 1969,including the discharge of Anderson on August 4, wereoutside the 10(b) period for the charges which gave rise tothe present complaint. If, contemporaneous with its refusalto recognize the Union, Viking by such conduct was guiltyof serious unfair labor practices which undermined theUnion's asserted majority and made a fair election unlikely,evidence thereof,insofarasitestablishesobjectivecircumstancesessentialto the General Counsel's cause ofaction under Section 8(a)(5), is barred by Section 10(b) ofthe Act(Local Lodge No.1424,1AM v. N L.R.B., supra),and insofaras itgoes to show subjective motivation, it isirrelevant.N L.R B. v. Gissel Packing Co., supra.Considering the evidence properly before me, I find itinsufficient to sustaintheGeneral Counsel's cause ofaction. Viking was entitled toinsist inthe circumstances on8 In fiscalyear1968, 264 percent of the 17.777 unfair labor practicecases closed by Board's regional offices were disposed of by settlementThirty-third Annual Report, N L R B , pp 6,7 U S Govt Printing Office,1969 488DECISIONS OF NATIONALLABOR RELATIONS BOARDan election, a proceeding which the Union never wentforward with. Viking's refusal to recognize the Union,absent any properly proved contemporaneous unfair laborpractices, did not amount to an unfair labor practice withinthemeaning of Section 8(a)(5) and (1) of the Act.9Accordingly those allegations of the complaint should alsobe dismissed.CONCLUSIONS OF LAW1.Viking is an employer within the meaning of Section2(2), engaged in commerce within the meaning of Section2(6), and in business activities affecting commerce withinthe meaning of Section 2(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Allproduction and maintenance employees ofRespondent, including repairmen, painters, and runners atitBloomington,Minnesota,location,and excluding officeclericalemployees,temporary and casual employees,guards and supervisors as defined in Section 2(11) of theAct, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.By the conduct alleged in the complaint hereinViking has not engaged in unfair labor practices within themeaning of Section 8(a)(3), (5), and(1) of the Actaffectingcommerce within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERThe complaintis dismissed in itsentirety.9 In view of this disposition of the refusal to bargain question, I do notreach the issue of remedy